PER CURIAM.
The State appeals from an order suppressing certain evidence as having been obtained from an illegal search. The State did not contest the defendant’s claim of illegality of the search. The several grounds upon which the State seeks reversal of the order to suppress have been considered in the light of the record, briefs and argument, and are held to be without merit. The procedural rulings of the court, of which the State complains, were matters within the discretion of the court. The conclusion of the trial court that the suppressed evidence was fruit of the poisonous tree, consequent upon an illegal search, had the support of competent substantial evidence. The independent evidence source doctrine asserted by the appellant as ground for reversal, is not applicable on the facts of this case.
The order appealed from is affirmed.